| iTHIBODEAUX, Judge,
dissenting.
The plea agreement will produce a result prohibited by law and would violate a rule of public order. It is, therefore, absolutely null. State v. Rice, 26,478 (La.App. 2 Cir. 12/7/94), 648 So.2d 426, writ denied, 95-0431 (La.6/16/95), 655 So.2d 340. The defendant expressly and unequivocally reserved the right to appeal his sentence in the plea bargain and the colloquy cited by the majority clearly demonstrates this. I would reverse the defendant’s conviction, vacate the plea, and remand to the trial court for further proceedings.